Citation Nr: 0808732	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1972.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2002 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the rating for PTSD from 30 to 50 percent.  
In October 2002, the veteran requested a Travel Board 
hearing.  In March 2003, he withdrew the hearing request.  In 
October 2004, the Board remanded the case for further 
development.  An April 2005 rating decision increased the 
rating for PTSD to 70 percent, effective from December 7, 
2004.  The veteran did not express disagreement with the 
effective date assigned and the Board found that the only 
issue remaining was for a schedular rating in excess of 70 
percent for PTSD (since a total disability rating based on 
individual unemployability is already assigned).  In a 
decision issued in October 2005, the Board denied the 
veteran's claim for a schedular rating in excess of 70 
percent.  The veteran appealed that decision to the Court.  
In August 2007, the Court issued an order and memorandum 
decision that set aside the Board decision and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in its memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the pendency of this appeal, the Court issued a 
decision in the appeal of Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008), that found that VCAA 
notice for an increased-compensation claim, under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, must include, at a minimum, 
notification that in order to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

The Board has carefully reviewed the record and has been 
unable to find that the veteran has received notice that 
would substantially comply with the Court's guidance under 
Vazquez-Flores, and it would appear that he is prejudiced by 
a lack of notice of the criteria governing his claim of an 
increased rating for PTSD, and how the claim may be 
substantiated.  Hence, remand is required to cure this notice 
deficiency.  

The Court also recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  An October 2004 letter from St. Pueblo Vet Center 
social worker R. S. indicates ongoing treatment with that 
social worker since May 2000 and discusses several symptoms 
of the veteran's PTSD including retaliatory fantasies against 
people he feels have harmed him and his family, isolation and 
withdrawal from his family, suicidal ideation and history of 
a suicide attempt, anger, and anxiety.  The record is not 
clear regarding whether the veteran still seeks treatment at 
the Vet Center; since records of more recent treatment are 
critical to adjudicating this appeal and determining whether 
a staged rating is appropriate, any current treatment records 
must be obtained.  Additionally, while the record contains 
some earlier Vet Center treatment records, it is unclear that 
all Vet Center records since May 2000 have been associated 
with the claims file.  The record reflects the veteran has 
also sought VA psychiatric treatment; the most recent VA 
treatment records that have been associated with the claims 
file are from September 2004.  As more current VA treatment 
records are constructively of record and may be pertinent to 
the appeal, they should be obtained. 

The veteran's most recent VA examination was in December 
2004.  As staged ratings may be applicable, it is critical 
that the record contain current treatment records and that 
the veteran be scheduled for a more contemporaneous VA 
examination to determine the current severity of the 
veteran's PTSD.

The veteran is advised that the law provides that when a 
claimant fails (without good cause) to report for an 
examination scheduled in conjunction with s claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) and 
afford him adequate time to respond.

2.	The RO should ask the veteran to 
identify any psychiatric treatment or 
evaluation he has received since October 
2004 and to provide any releases necessary 
to obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for psychiatric disability 
since October 2004 and records of any 
treatment sessions at the Vet Center in 
St. Pueblo since May 2000 (that have not 
already been associated with the record).

3.	The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his PTSD.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If there are symptoms and 
associated impairment due to co-existing 
psychiatric entities, the examiner should 
identify the co-existing disability 
entities and their associated symptoms and 
impairment, to the extent possible.  The 
examiner must explain the rationale for 
all opinions given. 

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



